DETAILED ACTION
This office action is a response to an application filed on 06/12/2019 in which claims 1-10 are pending for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102016225170.8, filed on 12/15/2016 which papers have been placed of record in the file.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 09/11/2020, 08/20/2020 and 06/14/2019 are being considered by the examiner.
Claim Rejections - 35 USC § 102 (AIA )
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 and 10 rejected under 35 U.S.C. 102(a)(2) as being anticipated by ATARASHI et al. Pub. No.: US 2016/0294248 A1 (hereinafter ‘248).


a main body (fig.4: a busbar holder 61, paras. [0071], [0083]) having a ring element (62a, para. [0085] indicates the upper holder body portion 62a is in the shape of an annular ring); 
a plurality of busbars (fig.4: busbars 90, para. [0071]); and 
a plurality of pressure elements (fig.4: 64, para. [0089]); wherein 
the busbars (90) are overmolded by the main body (61, para. [0071], para. [0075] indicates at least a portion of each busbar body portion 91 is arranged to be in contact with both the upper and lower busbar holders 62 and 63. Each busbar 90 is thus held by the busbar holder 61); and 
each of the plurality of pressure elements (64) projects from an outer circumferential surface of the main body (e.g. see fig.4, 64 project from an outer circumferential surface of 61) and to frictionally connect the guide ring (60) to an inner receiving surface of the housing (21a of housing 20, para. [0086]).
Regarding claim 10, ‘248 discloses an electric machine (e.g. see fig.1: a motor 10, para. [0019]) comprising: 
a housing (e.g. see fig.1, 4: a housing 20, paras. [0022], [0070]) with an inner receiving surface (21a, para. [0086]); 

a plurality of busbars (fig.4: busbars 90, para. [0071]); and 
a plurality of pressure elements (fig.4: 64, para. [0089]); 
wherein the busbars (90) are overmolded by the main body (61, para. [0071], para. [0075] indicates at least a portion of each busbar body portion 91 is arranged to be in contact with both the upper and lower busbar holders 62 and 63. Each busbar 90 is thus held by the busbar holder 61); and 
each of the plurality of pressure elements (64) projects from an outer circumferential surface of the main body (e.g. see fig.4, 64 project from an outer circumferential surface of 61) and to frictionally connect the guide ring (60) to the inner receiving surface of the housing (21a of housing 20, para. [0086]); 
the inner receiving surface (21a) radially surrounds the guide ring (60, see figs.1, 4); and 
the pressure elements (64) frictionally connect the guide ring (60) to the inner receiving surface (21a, e.g. see figs. 1, 4, para. [0086]).



Allowable Subject Matter
7.	Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 2, the prior art fails to disclose wherein: each of the plurality of pressure elements comprises a bending strap; 
the bending straps radially surround the main body in at least one region; 
the bending straps are secured on the outer circumferential surface of the main body; 
a respective wedge is arranged between the main body and each of the bending straps; 
the wedges press the bending straps radially outwards to increase a frictional force on the bending straps against the inner receiving surface of the housing.
Claim 3-8 depend directly or indirectly on claim 2 therefore these claims are also allowable as being dependent on an allowable base claim. 

In regards to claim 9, the prior art fails to disclose wherein: the pressure elements each comprise a respective spring element; 

the spring elements are secured on the outer circumferential surface of the main body; and 
the spring elements frictionally connect the guide ring to the inner receiving surface of the housing.
Examiner's Note:
8.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
9.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
10.	The prior art made of record (see attached PTO-892, A-I) and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. Pub. No.: US-20150188377-A1 discloses a busbar group 210 and a busbar housing 220 as shown in fig.5.
CONTACT INFORMATION
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Htet Z. Kyaw/ (02/18/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837